 

 

Case 1:19-cv-00097-JRH-BKE Document 39 Filed 05/20/20 Page 1 of 12

 

IN THE UNITED STATES DISTRICT COURT FOR THE st
SOUTHERN DISTRICT OF GEORGIA 20KAY 20 PHI2:27

AUGUSTA DIVISION .
CLERK
SO. MS ROF GA.

DEON MCKIE, *
*

Plaintiff, *

*

Vv. x CV 119-097

*

BRIDGECREST CREDIT COMPANY, *
LLC, a Foreign Limited *
Liability Company d/b/a GO *
FINANCIAL, and SUMMIT *
FINANCIAL CORP, a Foreign *
Corporation, *
ke

Defendants. *

ORDER

Before the Court is Defendant Bridgecrest Credit Company,
LLC’s (“Defendant Bridgecrest”) unopposed motion to compel
arbitration and stay this matter pending arbitration.+ (Doc. 4.)
For the following reasons, Defendant Bridgecrest’s motion is

GRANTED.

 

1 Although Defendant Bridgecrest labels its motion as a “Motion to Dismiss[]
and in the Alternative[,] Compel Arbitration and Stay Proceedings,” Defendant
Bridgecrest omits argument as to why the case should be dismissed, focusing,
instead, on its alternative argument. (See generally Mot. to Compel
Arbitration, Doc. 4.) Consequently, the Court refers to Defendant Bridgecrest’s
motion as a motion to compel arbitration.

 
 

 

Case 1:19-cv-00097-JRH-BKE Document 39 Filed 05/20/20 Page 2 of 12

I. BACKGROUND
A. Plaintiff’s Connection with Defendant Bridgecrest
Plaintiff purchased a vehicle on September 13, 2017, from
Carvana. (Haddad Decl., Doc. 5, WF 3.) In connection therewith,
Plaintiff entered into three agreements: the Retail Installment

Contract and Security Agreement (Doc. 5-1), the Retail Purchase

Agreement (Doc. 5-2) (collectively, “Contract”), and the
Arbitration Agreement? (Doc. 5-3). Defendant
“Bridgecrest .. . is the servicer of the loan set forth in the
Retail Installment Contract {and Security Agreement].
Bridgecrest .. . services Plaintiff's account, and Plaintiff's
payments under the Contract are due to Bridgecrest.” (Haddad
Decl., @ 7.)

B. Defendant Bridgecrest’s Alleged Inaccurate Reporting

At one point, Plaintiff owed monthly payments to Defendant
Bridgecrest, but at some point before late-2018 or early-2019, his
obligation to make monthly payments to Defendant Bridgecrest
ceased. (Compl., Doc. 1, WI 8-9, 11.) On January 14, 2019,
however, “Plaintiff obtained his Equifax and Trans Union credit
disclosures” and noticed that Defendant Bridgecrest furnished to
credit reporting agencies, Equifax and Trans Union, information

expressing that Plaintiff still owed a monthly payment. (Id.}

 

2 The Court reserves further examination of the Arbitration Agreement for the
discussion section, infra.

 
 

 

Case 1:19-cv-00097-JRH-BKE Document 39 Filed 05/20/20 Page 3 of 12

Plaintiff alleges Defendant Bridgecrest is inaccurately reporting
to Equifax and Trans Union that Plaintiff owes a monthly payment
of $661.00 and $512.00, respectively. (Id. I 8-9.) Plaintiff

disputed these monthly payments to Equifax and Trans Union on March

29, 2019, claiming those accounts were paid off and closed. (Id.
qq 12-14.) “Equifax and Trans Union forwarded,” and Defendant
Bridgecrest received, “Plaintiff’s consumer disputes.” (Id.
(1 15-16.)

According to Plaintiff, Defendant Bridgecrest “did not
consult the Credit Reporting Resource Guide as part of its
investigation of Plaintiff’s dispute” and “verified to Equifax and
Trans Union that its reporting of its .. . [t]radelines [was]
accurate.” (Id. 1 17-18.) Plaintiff never received the
investigation results from Trans Union and Equifax. (Id. 911 19,
20.) On May 20, 2019, Plaintiff obtained his Equifax and Trans
Union credit disclosures, which continued to report an outstanding
monthly payment from Defendant Bridgecrest. (Id.)

C. Defendant Bridgecrest’s Alleged FCRA Violations

Plaintiff claims Defendant Bridgecrest negligently and
willfully violated the Fair Credit Reporting Act (“FCRA”). (Id.
YI] 23-27, 30-33.) Specifically, Defendant Bridgecrest negligently
and willfully failed to (1) conduct a proper investigation of

Plaintiff's dispute, (2) review the information provided by the

credit reporting agencies, and (3) direct the credit reporting

 
 

 

Case 1:19-cv-00097-JRH-BKE Document 39 Filed 05/20/20 Page 4 of 12

agencies to report a $0.00 monthly payment amount. (Id. WI] 23-
24, 30-31.)

As a “direct and proximate” result of these violations,
Plaintiff asserts he suffered credit and emotional damages. (Id.
"1 26, 32.) Consequently, Plaintiff concludes that for negligent
violations of the FCRA, Defendant Bridgcrest is liable “in an
amount to be determined by the trier of fact together with
reasonable attorneys’ fees pursuant to 15 U.S.C. 16810.” (Id.
q 27.) For willful violations of the FCRA, Defendant Bridgecrest
is “liable to Plaintiff for either statutory damages or actual
damages . . . in an amount to be determined by the trier of fact,
together with an award of punitive damages in the amount to be
determined by the trier of fact, as well as for reasonable
attorneys’ fees” under 15 U.S.C. § 1681n. (Id. @f 33.)

D. Procedural Posture

Plaintiff filed the present action on June 27, 2019. (See

generally Compl.) On September 9, 2019, Defendant Bridgecrest

moved to compel arbitration and stay this case. (See generally
Mot. to Compel.) Plaintiff neglected to respond to the motion.
(Notice by Def. Bridgecrest, Doc. 31.) Defendant Bridgecrest’s

motion is now ripe for consideration.

 
 

 

Case 1:19-cv-00097-JRH-BKE Document 39 Filed 05/20/20 Page 5 of 12

II. LEGAL STANDARD
There is an “emphatic federal policy in favor of arbitral
dispute resolution.” Mitsubishi Motors Corp. v. Soler Chrysler-
Plymouth, Inc., 473 U.S. 614, 631 (1985). The Federal Arbitration
Act (“FAA”) requires courts to “rigorously enforce agreements to

arbitrate.” Davis v. Prudential Sec., Inc., 59 F.3d 1186, 1192

 

(llth Cir. 1995) (quoting Shearson/Am. Express, Inc. v. McMahon,
482 U.S. 220, 226 (1987)). “[T]he party seeking to compel
arbitration has the initial burden of ‘producing the arbitration
agreement and establishing the contractual relationship necessary
to implicate the FAA and its provisions granting thle] [c]Jourt
authority to dismiss or stay [the] {pJlaintiff’s cause of action
and to compel arbitration.’” Compere v. Nusret Miami, LLC, 396 F.
Supp. 3d 1194, 1199 (S.D. Fla. 2019) (citation omitted). If the
party for arbitration meets its burden of production, the burden
shifts to the party opposing arbitration to show why the court
should not compel arbitration. Bhim v. Rent-A-Ctr., Inc., 655 F.
Supp. 2d 1307, 1311 (S.D. Fla. 2009). Here, Plaintiff fails to

oppose the motion.

III. DISCUSSION
The Court analyzes whether (A) the FAA governs the Arbitration
Agreement, (B) the Arbitration Agreement is enforceable, (C) the

Arbitration Agreement covers the current dispute, and (D) the Court

 
 

 

Case 1:19-cv-00097-JRH-BKE Document 39 Filed 05/20/20 Page 6 of 12

should stay Plaintiff’s action against Defendant Bridgecrest
pending arbitration.
A. FAA

The FAA applies to agreements “evidencing a transaction
involving commerce.” 9 U.S.C. § 2. The Supreme Court has
construed this language broadly, holding that Section Two’s
“involving commerce” language must be read to extend the Act’s
reach to the limits of Congress’s Commerce Clause power. Allied-

Bruce Terminix Cos. v. Dobson, 513 U.S. 265, 268, 277 (1995).

 

The Contract here implicates interstate commerce, and the FAA
governs. The Retail Purchase Agreement incorporates by reference
the Arbitration Agreement, and the Arbitration Agreement defines
the applicable “Contract” as “the Retail Purchase
Agreement . . . and/or the related Retail Installment Contract and
Security Agreement.” (Retail Purchase Agreement, at 3;
Arbitration Agreement, at 1.) Thus, the Contract, which includes
an agreement pertaining to the sale of a vehicle and a related
loan, triggers the Arbitration Agreement. Plaintiff is a Georgia
resident and “Bridgecrest is an Arizona [LLC].” (Compl., FT 5;
Haddad Decl., @ 8.) Tarq Haddad, Defendant Bridgecrest’s Director
of Loan Servicing, appears to work in Tempe, Arizona, where he
maintained and reviewed the documents related to the servicing of
Plaintiff’s loan. (Haddad Decl., at 3; see id. G2 1, +7, 8.) As

such, the Court finds the Contract contemplates a transaction in

6

 
 

 

Case 1:19-cv-00097-JRH-BKE Document 39 Filed 05/20/20 Page 7 of 12

interstate commerce. See Jenkins v. First Am. Cash Adv. of Ga.,
LLC, 400 F.3d 868, 874-75 (11th Cir. 2005). Further, the Contract
itself acknowledges that “[b]lecause the Contract involves a
transaction in interstate commerce, the [FAA] governs this

Agreement.” (Arbitration Agreement, at 4); see Credit Acceptance

 

Corp. v. Davisson, 644 F. Supp. 2d 948, 954 (N.D. Ohio 2009)

 

(finding informative that “the Contract itself provides that the
[FAA] governs this Arbitration Clause”) (citation and internal
quotation marks omitted).
B. Validity of Arbitration Agreement

The Arbitration Agreement is valid under Georgia law, which
is the applicable law given that the contract at issue here was
executed in Georgia. (Retail Purchase Agreement, at 1; Retail

Installment Contract and Security Agreement, at 1); See Federated

 

Rural Elec. Ins. Exch. v. R.D. Moody & Assocs., Inc., 468 F.3d

1322, 1325 (llth Cir. 2006); Caley v. Gulfstream Aerospace Corp.,

 

428 F.3d 1359, 1368 (llth Cir. 2005) (“[(S]tate law generally
governs whether an enforceable contract or agreement to arbitrate
exists.”). “Under Georgia law, a binding contract requires ‘a

definite offer and complete acceptance, for consideration.’”

 

Shubert v. Scope Prods., Inc., No. 2:10-CV-00101-RWS, 2011 WL
3204677, at *2 (N.D. Ga. July 27, 2011) {quoting Moreno v.

Strickland, 567 S.E.2d 90, 92 (Ga. Ct. App. 2002)).

 
 

 

Case 1:19-cv-00097-JRH-BKE Document 39 Filed 05/20/20 Page 8 of 12

Plaintiff and Carvana signed the Retail Purchase Agreement,
Retail Installment Contract and Security Agreement, and
Arbitration Agreement.3 (Retail Purchase Agreement, at 3; Retail
Installment Contract and Security Agreement, at 5; Arbitration
Agreement, at 9.) Plaintiff acknowledged, directly above his
signature in the Arbitration Agreement: “BY SIGNING BELOW, YOU
EXPRESSLY AGREE TO THE ABOVE AGREEMENT. THE AGREEMENT MAY
SUBSTANTIALLY LIMIT YOUR RIGHTS IN THE EVENT OF A DISPUTE. YOU
ALSO ACKNOLWEDGE RECEIVING A COMPLETE COPY OF THIS AGREEENT.”
(Arbitration Agreement, at 5 (emphasis in original).) The
Arbitration Agreement afforded Plaintiff the right to reject it
within thirty days, but the record contains no evidence or
allegation that Plaintiff rejected the Arbitration Agreement.
(Arbitration Agreement, at 2; Haddad Decl., 4 6.) The Court finds
the Arbitration Agreement is valid.

C. Applicability of Arbitration Agreement
Because the FAA creates a presumption in favor of

arbitrability, Paladino v. Avnet Comput. Techs., Inc., 134 F.3d

 

1054, 1057 (llth Cir. 1998), any doubts concerning the scope of
arbitral issues must be construed in favor of arbitration.
Mitsubishi, 473 U.S. at 626. The Eleventh Circuit has held that

if parties intend to exclude categories of claims from their

 

3 In the next section, the Court determines whether Plaintiff's claims against
Defendant Bridgecrest — a nonsignatory — are covered by the Arbitration
Agreement.

 
 

 

Case 1:19-cv-00097-JRH-BKE Document 39 Filed 05/20/20 Page 9 of 12

arbitration agreement, the parties must clearly express such
intent. Brown v. ITT Consumer Fin. Corp., 211 F.3d 1217, 1222
(11th Cir. 2000). In other words, issues will be deemed arbitrable
unless it is clear that the arbitration agreement omits them.

First Options of Chi., Inc. v. Kaplan, 514 U.S. 938, 945 (1995).

 

The Arbitration Agreement allows either party to “decide to
resolve [a dispute] by using arbitration” and covers “any claim,
dispute o[]r controversy between you and us arising from or related
to one or more of the following:

(a) The Contract.

(ob) The vehicle or the sale of the vehicle.

kok o*

(i) The collection of amounts you owe us.

(j) Any repossession, or replevin, of the vehicle.” (Id. at
1, 2.) “Us,” refers to, in part, “Carvana, [or] any purchaser,
assignee or servicer of the [Retail Purchase Agreement and/or
Retail Installment Contract and Security Agreement].” (Id. at 1.)
“‘Claim’ has the broadest reasonable meaning. It includes claims
of every kind of nature[{,]” such as “statutory claims, contract
claims, negligence and tort claims (including claims of fraud and
other intentional torts).” (Id. at 2.) Furthermore, the
Arbitration Agreement provides that “a dispute about validity,

enforceability, coverage or scope of this Agreement .. . is for

a court, and not an arbitrator[,] to decide.” (Id.)

 
 

 

Case 1:19-cv-00097-JRH-BKE Document 39 Filed 05/20/20 Page 10 of 12

Defendant Bridgecrest elects arbitration of Plaintiff's
claims against it. (See generally Mot. to Compel Arbitration.)
These claims, according to Defendant Bridgecrest, “are for an
arbitrator to decide because they arise from and relate to the
Contract, the collection of amounts that Plaintiff owed for the
Vehicle, and the Vehicle’s pending repossession.” (Id. at 5-6.)
Although not a signatory to the Arbitration Agreement, Defendant
_Bridgecrest contends it is Carvana’s assignee and the servicer of
the Contract. (Id. at 3, 4.)

First, Defendant Bridgecrest is an assignee of Carvana and is

servicing the loan under the Contract. See Credit Acceptance, 644

 

F. Supp. 2d at 956 (finding the Arbitration Agreement “applies
equally to Seller and Seller’s assignee”). Second, the Arbitration
Agreement covers Plaintiff's statutory claims against Defendant
Bridgecrest because the claims relate to the Contract, collection

of the amount Plaintiff owes Defendant Bridgecrest under the

 

Contract, and the impending repossession. See Bailey v. Wells

Fargo Bank N.A. Inc., No. 1:14-cv-00989-CC, Doc. 16, at 12 (N.D.

 

Ga. Aug. 26, 2014) (R. & R., adopted by Order, Doc. 20 (Oct. 2,
2014)) (finding the arbitration agreement in the vehicle sales
contract covered the allegations that the bank “inaccurately
reported to several credit bureaus” and “refused to correct th[o]se
mistakes after [the] [p]Jlaintiff provided information showing his

payments were current” because those allegations “relate to the

10

 
 

 

Case 1:19-cv-00097-JRH-BKE Document 39 Filed 05/20/20 Page 11 of 12

parties’ relationship and obligations” under the loan agreement).
Consequently, the Court finds the Arbitration Agreement applies to
Plaintiff’s claims against Defendant Bridgecrest and Defendant
Bridgecrest elected arbitration.
D. Status Pending Arbitration

Defendant Bridgecrest requests this case be stayed pending
arbitration. (Mot. to Compel Arbitration, at 12.) Plaintiff fails
to oppose Defendant Bridgecrest’s request “to stay. The FAA
provides:

If any suit or proceeding be brought in any of the courts

of the United States upon any issue referable to

arbitration under an agreement in writing for such

arbitration, the court in which such suit is pending,

upon being satisfied that the issue involved in such

suit or proceeding is referable to arbitration under

such an agreement, shall on application of one of the

parties stay the trial of the action until such

arbitration has been had in accordance with the terms of

the agreement, providing the applicant for the stay is

not in default in proceeding with such arbitration.
9 U.S.C. § 3. Because the Court finds the claims arbitrable, the

Court GRANTS Defendant Bridgecrest’s motion as to its request to

stay pending arbitration.

IV. CONCLUSION
For the foregoing reasons, Defendant Bridgecrest’s motion to
compel arbitration and stay this matter pending arbitration
(Doc. 4) is GRANTED . IT IS HEREBY ORDERED that (1) Plaintiff and

Defendant Bridgecrest SHALL ARBITRATE all claims against Defendant

11

 
 

 

Case 1:19-cv-00097-JRH-BKE Document 39 Filed 05/20/20 Page 12 of 12

Bridgecrest, and (2) Plaintiff’s action as against Defendant
Bridgecrest is STAYED pending arbitration. Plaintiff and
Defendant Bridgecrest SHALL file a joint status report with the
Court every NINETY (90) DAYS until the arbitration has concluded.

ORDER ENTERED at Augusta, Georgia, this Re day of May,

2020.

 

 

12

 
